Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status after Board Decision
The examiner received an email from applicant’s attorney John Gadd on June 17, 2021.  The examiner responded on July 2, 2021 by calling applicant’s representative to discuss the case and spoke with attorney Adam Smoot, who had been assigned the case from attorney Gadd.  The examiner explained attorney Gadd’s proposed email response was not a proper response to the Patent Trial and Appeal Board Decision filed May 18, 2021. The examiner further explained that applicant could file an amendment in the prescribed time period for consideration, or if the applicant preferred, they could wait until the two month period (following the PTAB Decision) and the examiner would perform an Examiner’s Amendment, in accordance to the guidelines of MPEP § 1214.06, to place the reversed dependent claim 8 into allowable form and cancel the remainder of the claims.
The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim 1, but reversed all rejections against claim 8 dependent thereon. The independent claim is cancelled by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) in independent form. EXTENSIONS OF TIME UNDER 37 CFR 1.136 ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to comply will result in cancellation of the dependent claims and the application will be allowed with claim 8. Prosecution is otherwise closed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted no reply has been received from applicant as of the date of this action.
The application has been amended as follows: 
Claims 1-7 and 9-20 are canceled.
Claim 8 is amended as follows:
8.	(Currently Amended)	A portable power bank system comprising:
a portable power bank including a power bank housing, one or more batteries internal to the power bank housing, and one or more electrical receptacles that are defined by and integral to the power bank housing, each of the one or more electrical receptacles configured to selectively provide electrical power from the one or more batteries to any plug that is plugged into the electrical receptacle; and
a software application including one or more computer-readable instructions that are configured, when executed by one or more processors of a portable computing device, to cause the portable computing device to:
communicate with the portable power bank over a wireless network to receive information regarding a current state of the portable power bank and to present the current state of the portable power bank on the portable computing device; and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 8: Though the prior art discloses a portable power bank system with internal batteries, electrical receptacles and software to control the on/off of each electrical receptacle, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of: 
communicate with the portable power bank over the wireless network to turn power flow to the one or more electrical receptacles of the portable power bank off once a charge percentage of the portable power bank reaches or drops below a preset charge threshold.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859